FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 12/31/2021 in which claim 9 was canceled; and claims 11-15 and 17-18 were withdrawn. All the amendments have been thoroughly reviewed and entered.
Claims 1-8, 10 and 16 are under examination.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1) in view of Aussant et al (12 May 2016; WO 2016/071151 A1).
This rejection is maintained.
Regarding claim 1, Ouali teaches a process for preparing a polyurea microcapsule slurrying comprising (a) dissolving a polyisocyanate having at least two isocyanate groups in hydrophobic active ingredient such as perfume to form an oil phase; (b) dispersing the oil phase into an aqueous phase comprising colloidal stabilizers such as mixture of polyvinyl alcohol and a cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol to form an oil-in-water emulsion; and (c) guanidine carbonate was added to the oil-in-water emulsion to induce the interfacial polymerization between polyisocyanate and the guanidine to form a microcapsule slurry (Abstract; [0014]-[0020], [0043]-[0064], [0066]-[0068]; claims 15-19 
However, Ouali does not teach the ionic polyvinyl alcohol of claim 1.
Regarding the ionic polyvinyl alcohol of claim 1, Aussant teaches an encapsulated perfume composition comprising polyurea microcapsules formed from the interfacial polymerization between a polyisocyanate and an amine such as guanidine, in the presence of colloidal stabilizers (emulsifiers/protective colloids/surfactants) including anionic polyvinyl alcohol (Abstract; page 1, lines 1-5; page 5, lines 14-16; page 15, lines 21-end; pages 16-20; page 21, lines 1-3;), wherein two or more different colloidal stabilizers can be used (page 19, lines 18 to page 21). Aussant teaches the process of forming the polyurea microcapsules slurry can further contain cationic polymer as a dispersing aid (page 20, line 24 to page 21, lines 1-3). 
It would have obvious to one of ordinary skill in the art to incorporate anionic polyvinyl alcohol as the polyvinyl alcohol in the process of producing polyurea microcapsules slurry of Ouali, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Aussant provided the guidance to do so by teaching that aside from neutral polyvinyl alcohol of Ouali, anionic polyvinyl alcohol is also a suitable colloidal stabilizer to be used with cationic polymer in the aqueous phase to form a stable microcapsule slurry (Aussant: page 19, lines 18 to page 21), which is also the objective of using the colloidal stabilizers containing polyvinyl prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
Regarding claim 2, as discussed above, Aussant provided the guidance for using anionic polyvinyl alcohol with a cationic polymer in the aqueous phase.
Regarding claim 3, as discussed above, Ouali teaches the cationic polymer is copolymer of vinylpyrrolidone and of a quaternized vinylimidazol.	Regarding claims 4 and 5, as discussed above, Ouali teaches the amine crosslinker is guanidine carbonate. 
Regarding claim 7, Aussant teaches the anionic polyvinyl alcohol is added in an amount from about 0.1 to 20% by weight (page 19, line 18 to page 20, line 11), which overlaps the claimed range of “from 0.5 and 5% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of anionic polyvinyl alcohol would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 8, Ouali teaches cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol is added in an amount form 0.6% to 1% by weight ([0018], [0049], [0062]), which falls within the claimed range of “from 0.1 and 3% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of cationic polymer would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 10, Ouali teaches the polyisocyanate is a trimer of hexamethylene diisocyanate, a trimer of isophorone diisocyanate, or a biuret of hexamethylene diisocyanate ([0043]-[0044]).

From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. 
Applicant argues Aussant provided no motivation to implement its ionic polyvinyl alcohol in other emulsification process. Applicant alleged Aussant broadly describes the cationic, non-ionic, and anionic polymers could be useful in its particular compositions. Applicant goes on to allege that Aussant provided no motivation for implementing a polymer with ionic charge, as Aussant emphasized that the degree of hydrolysis was critical for its embodiment, and only demonstrated a polyvinyl pyrrolidone K60 polymer (a non-ionic polymer), and thus, was outside the scope of the claimed invention. (Remarks, page 6, last paragraph to page 7).

In response, the Examiner disagrees. Aussant teaches anionic polyvinyl alcohol as one of the particularly useful protective colloids, and also one of the particularly useful polyvinyl alcohol copolymer in the preparation of polyurea capsule composition (Aussant: pages 19-20). Aussant also teaches that the protective colloid is used before the emulsification step of the preparation of polyurea capsule composition, which is in line with Ouali’s preparation of polyurea microcapsules in which the colloidal stabilizer (protective colloid) before the emulsification step. Thus, Aussant provides the direct 
While the examples of Aussant used polyvinyl pyrrolidone K60 as the protective colloid, this does not teach away from the broader disclosure of Aussant, which as discussed above, teaches anionic polyvinyl alcohol as one of the particularly useful protective colloids in the preparation of polyurea capsule composition. Thus, the Courts have made clear alternative embodiments constitute prior art by stating: [d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Thus, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicant argues Aussant teaches dispersing aids such as hydroxyethylcellulose, which is non-ionic, and distinct from polyvinyl alcohol, therefore was outside the scope of the claimed invention. Thus Aussant alleged that Aussant teaches away from using its dispersing agent include hydroxyethylcellulose before the emulsification step as presently claimed. As such, Applicant alleged Aussant only demonstrated its non-ionic dispersing aid after emulsification, and thus, an ordinary artisan would have been motivated to use a non-ionic dispersing aid after emulsification instead of a cationic polymer before emulsification as claimed. (Remarks, page 7, 1st and 2nd paragraphs).

In response, the Examiner disagrees. Aussant was not used for teaching the cationic polymer, but rather was used for providing guidance on anionic polyvinyl (b) dispersing the oil phase into an aqueous phase comprising colloidal stabilizers such as mixture of polyvinyl alcohol and a cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol to form an oil-in-water emulsion; and (c) guanidine carbonate was added to the oil-in-water emulsion to induce the interfacial polymerization between polyisocyanate and the guanidine to form a microcapsule slurry (Abstract; [0014]-[0020], [0043]-[0064], [0066]-[0068]; claims 15-19 and 26-30).
As such, Applicant’s argument focusing on the hydroxyethyl cellulose as dispersing aids as taught in Aussant has no pertinence to the obviousness analysis in the standing 103 rejection.

Applicant argues the claimed invention provided improvement of the deposition of microcapsules on targeted surfaces such as fiber, hair and skin for microcapsules that are formed using at least one ionic polyvinyl alcohol with at least one cationic polymer that is added before the emulsification step. Applicant alleged the unexpected improved deposition was demonstrated in Tables 6-7 and paragraphs [0103]-[0105] of the specification. (Remarks, page 7, last paragraph to page 8).

In response, the Examiner disagrees. Applicant’s argument and evidence of unexpected results as shown in Tables 6-7 of the specification are considered, but they are found insufficient to obviate the standing 103 rejection over Ouali and Aussant. This because as discussed above, Ouali teaches using polyvinyl alcohol and a cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol before 
As to the comparative results shown in Table 6 of the specification, it is noted that capsules A-I used in Tables 6 correspond to using specific anionic polyvinyl alcohol (i.e., KL-506) with specific cationic polymer (i.e., Salcare60, Luviquat Style, Softcat SX1300X and Jaguar C13S) as described in Table 2 of the specification, as well as the anionic polymer and cationic polymers in capsules A-I are used in specific concentrations (i.e., 1.36 wt% KL-506) and (i.e., 0.7 wt% Salcare60 or 3.50 wt% Luviquat Style), yet the comparative capsules A’-D’ uses Mowiol 18-88 (a neutral polyvinyl alcohol) in a much lower concentration of 0.11 wt% when compared to the concentration of 1.36 wt% used for the anionic polyvinyl alcohol in capsules A-I. It is noted that the closest prior art Ouali uses 0.25% wt of polyvinyl alcohol and 0.75% or 1% wt of cationic polymer (Luviquat Ultracare). Thus, looking at the results from Table 6, it appears that the deposition efficiency of comparative A’ (3.6%) and comparative B’ (3.74%) was comparable or superior to the Capsules C (3.53 %) and Capsules D (2.23%), respectively. As such, claim 1 is not commensurate in scope with the capsules in Table 6 used for showing unexpected superior results, as the breadth of claim 1 is broad to the extent that it encompass microcapsules compositions that performed poorly with respect to deposition efficiency when compared to capsules using neutral polyvinyl alcohol at concentration of 0.11 wt%, which provides the reasonable In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d).
As a result, for at least the reasons discussed above, claims 1-5, 7-8, 10 and 16 remain rejected as being obvious and unpatentable over the combined teachings of Ouali and Aussant in the standing 103 rejection as set forth in this office action.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1) in view of Aussant et al (12 May 2016; WO 2016/071151 A1), as applied to claim 1 above, and further in view of Jerri et al (8 December 2016; WO 2016/193435 A1).
This rejection is maintained.
The process of claim 1 is discussed above, said discussion being incorporated herein its entirety. 
However, Ouali and Aussant do not teach the wherein step c) is carried out in the absence of a cross-linker from the group consisting of an amine, a polyol and a mixture thereof of claim 6.

It would have been obvious to one of ordinary skill in the art to modify the process of forming the polyurea microcapsules slurry of Ouali such that interfacial polymerization reaction is carried or induced in the absence of amine crosslinker, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Jerri provided the guidance to do so by teaching that the formation of polyurea microcapsules of Ouali can be modified such that the polyurea-based capsules can be formed in absence of amine crosslinker by including a catalyst during the reaction of interfacial polymerization (Jerri: Abstract; page 14, lines 23-end; page 15, line 28 to page 18, line 10). Thus, an ordinary artisan provided the guidance from Jerri would looked to removing the amine crosslinker such as guanidine carbonate and including catalyst so as the polyisocyanate would autopolymerize in the presence of the catalyst to form the desired polyurea microcapsules, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that Jerri fails to cure the deficiencies of Ouali and Aussant, as Jerri uses a non-ionic polyvinyl alcohol for the formation of microcapsules, and Jerri also does not teach or suggest that the inclusion of a cationic polymer added before the emulsification step informing the microcapsules provided any benefit on the deposition of microcapsules. Thus, Applicant alleged the 103 rejection over Ouali, Aussant and Jerri was based on impermissible hindsight (Remarks, pages 9-10).

In response, the Examiner disagrees. As discussed above, Ouali in view of Aussant teaches the use of anionic polyvinyl alcohol and cationic polymer before the emulsification step. See pages 7-11 of this office action, and said discussion on pages 7-11 are incorporated herein in its entirety. 
As a result, claim 6 remain rejected as being obvious and unpatentable over the combined teachings of Ouali, Aussant and Jerri for the reason of record.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1) in view of Aussant et al (12 May 2016; WO 2016/071151 A1), as applied to claim 1 above, and further in view of Popplewell et al (14 June 2012; US 2012/0148644 A1).
This rejection is maintained.
The process of claim 1 is discussed above, said discussion being incorporated herein its entirety. 

Regarding claim 9, Popplewell teaches a process of producing polyurea microcapsules slurry in which two cationic polymers can be added during the capsule formation process and such addition of two cationic polymers before capsule formation improve dramatically the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash (Abstract; [0009]-[0033]).
It would have been obvious to one of ordinary skill in the art include two cationic polymers as the cationic polymer in the aqueous phase of Ouali, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ouali teaches that the polyurea microcapsules slurry is included in personal care products such as shampoos, hair conditioners and body (Ouali: [0069]), and Popplewell provided the guidance for including two cationic polymers (instead of one cationic polymer in the aqueous phase) during the capsule formation process and such addition of two cationic polymers before capsule formation improve dramatically the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash. Thus, an ordinary artisan interested in maximizing the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash, would have looked to including two cationic polymers as the cationic polymer in the aqueous phase of Ouali so as to improve the performance of the capsules from rinse-off based personal care 
	From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 12/31/2021 have been fully considered but they are not persuasive. 
Applicant argues by alleging that Popplewell fails to cure the deficiencies of Ouali and Aussant, as Popplewell only describes an advantageous deposition of microcapsules in embodiments that include applying a coating to microcapsules with Merquat 100 (a highly charged cationic homopolymer), subsequent to the formation of the microcapsules. Applicant further alleged that Popplewell fails to mention to use of an ionic polyvinyl alcohol, as Popplewell uses a non-ionic polyvinyl alcohol for the formation of the microcapsules, and Popplewell only discloses a deposition when pre-formed microcapsules are subsequently coated with cationic polymer after the microcapsules are already formed. Thus, Applicant alleged the 103 rejection over Ouali, Aussant and Popplewell was based on impermissible hindsight. (Remarks, pages 10-11).

In response, the Examiner disagrees. As discussed above, Ouali in view of Aussant teaches the use of anionic polyvinyl alcohol and cationic polymer before the emulsification step. See pages 7-11 of this office action, and said discussion on pages 7-11 are incorporated herein in its entirety. 
As a result, claim 9 remain rejected as being obvious and unpatentable over the combined teachings of Ouali, Aussant and Popplewell for the reason of record.
Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613